Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1 – 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1 - 5 are drawn to a system for detecting metal contraindicated in MRI examinations from a medical image, which is within the four statutory categories (i.e., machine). 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites: 
1. A medical information processing system, comprising: 
a first hardware processor that analyzes a medical image, wherein the first hardware processor detects a metal contraindicated in MRI examinations from the medical image.
The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process” because analyzing a medical image to detect metal contraindicated in MRI examinations from the medical image is an observation/evaluation/judgment/analysis that can be performed in the human mind, but for the recitation of generic computer components (i.e. a first hardware processor).  Any limitations not identified above as part of the mental process are deemed “additional elements” and will be discussed in further detail below.
The generic recitation of detecting by machine learning being “machine” learning does not take the claim out of the above abstract idea category because such recitation merely amounts to, at such high level of generality, generally linking use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)) and using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)). 
Accordingly, claim 1 describes at least one abstract idea.
Dependent claims 2-5 include other limitations for example claim 2 further recites that the system includes a display that displays a list of examination order information and a second processor that is used to display information specific to a patient with(out) metal contraindicated in MRI exams, claims 3 & 4 further recite a third processor that generates examination order information notifies, via sound or display, that a metal contraindicated in MRI examinations has been detected in the medical image analyzed by the first processor, claim 5 further recites that machine learning is used to perform the image analysis; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea as independent claim 1.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, claims 1 - 5 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of:
1. A medical information processing system, comprising: 
a first hardware processor that analyzes a medical image, wherein the first hardware processor detects a metal contraindicated in MRI examinations from the medical image (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (generally linking use to field of use - see MPEP 2106.05(h)).

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of analyzing a medical image to detect metal contraindicated in MRI examinations from the medical image by utilizing a general purpose processor;
A commonplace business method or mathematical algorithm being applied on a  general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0012]-[0018] and [0072] of Applicant’s originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer (including the claimed processor(s)) and nothing beyond that; 
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “a first hardware processor that analyzes a medical image”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h).
Accordingly, claim 1 as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The dependent claims 2-5 merely further define the abstract idea or fail to integrate the abstract idea into a practical application and are, therefore, directed to an abstract idea for similar reasons as given above: 
claim 2 further recites that the system includes a display that displays a list of examination order information and a second processor that is used to display information specific to a patient with(out) metal contraindicated in MRI exams, claims 3 & 4 further recite a third processor that generates examination order information notifies, via sound or display, that a metal contraindicated in MRI examinations has been detected in the medical image analyzed by the first processor, claim 5 further recites that machine learning is used to perform the image analysis
Claim 2 further recites that the system includes a display that displays a list of examination order information and a second processor that is used to display information specific to a patient with(out) metal contraindicated in MRI (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)). 
Claims 3 & 4 further recite a third processor that generates examination order information notifies, via sound or display, that a metal contraindicated in MRI examinations has been detected in the medical image analyzed by the first processor (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)). 
Claim 5 further recites that machine learning is used to perform the image analysis (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (generally linking use to field of use - see MPEP 2106.05(h)). 
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-5 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0012]-[0018] and [0072] of Applicant’s originally filed specification) – e.g., Applicant’s specification discloses that computer(s) make up the system which discloses that the additional elements identified above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry;  
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of analyzing a medical image to detect metal contraindicated in MRI examinations from the medical image by utilizing a general purpose processor;
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “a first hardware processor that analyzes a medical image”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h);
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer by utilizing a processor. 
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective function merely provide conventional computer implementation.
Therefore claims 1-5 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0088359 to Moore et al (hereinafter Moore).
Regarding claim 1, Moore discloses a medical information processing system (Abstract), comprising: 
a first hardware processor that analyzes a medical image (Fig. 1 & [0018] discloses that the processor of the image analyzer implements a predictive model in analyzing a medical image to recognize features of interest, e.g., certain type of objects inside a patient’s body), 
wherein the first hardware processor detects a metal contraindicated in MRI examinations from the medical image ([0018] discloses that the processor may be used to detect objects inside a patient’s body from a medical image, e.g., hardware implants; [0036] discloses that the hardware processor can detect a pacemaker from an X-ray image obtained for a patient which would cause complications in further studies like a chest MRI, i.e., a metal contraindicated in MRI examinations. Examiner notes that this interpretation is in line with Applicant’s originally filed Specification which calls out a pacemaker as a specific example of “a metal contraindicated in MRI examinations” see Applicant’s Specification [0019]).

Regarding claim 5, depending on claim 1, Moore further discloses wherein the first hardware processor detects a metal contraindicated in MRI examinations from the medical image by machine learning (as discussed above in claim 1 [0018] and [0036] disclose a processor executing a predictive model may be used to detect a pacemaker, i.e., a metal contraindicated in MRI examinations, from a medical image; [0021] further discloses that this model may be a machine learning model). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of US 2016/0173424 to Fuhrmann. 
Regarding claim 2, depending on claim 1, Moore further discloses: a display that displays a report (Fig. 1 & [0022] discloses that the output devices include a display screen that include interfaces for displaying reports); and a second hardware processor that, when displaying the report on the display, displays report information regarding a patient corresponding to a medical image, in which a metal contraindicated in MRI examinations has been detected by the first hardware processor, and report information regarding a patient corresponding to a medical image, in which a metal contraindicated in MRI examinations has not been detected by the first hardware processor, in different display modes ([0019] discloses that a display may include a processor for carrying out steps, i.e., a second hardware processor displays, Fig. 6 and [0018] & [0033] disclose that reports are output to output devices of a radiologist and includes a medical image corresponding to a patient, e.g., patient ID, and detection of an abnormality, [0030] discloses that when no abnormality is found, i.e., not detected by the first processor image analysis, the report indicates the analysis of the image is “normal”; [0036] goes on to disclose that alternative to detecting an abnormality, the report can include detection of hardware, by the first processor image analysis, in a patient from an X-ray image, e.g., a pacemaker (a metal contraindicated in MRI examinations as discussed above in claim 1), and that presence of the pacemaker is flagged in the report to prompt further review. Examiner notes that report indicating normal and report flagging/prompting for further review because of a pacemaker being detected are interpreted as being different display modes and further, in the paragraphs referenced above use of “abnormality” is interpreted as being interchangeable with “hardware” as they are discussed throughout the disclosure as being interchangeable, e.g., Abstract, [0006], or [0018]).
Moore does not specifically disclose that the report includes list of examination order information of an MRI examination.
Fuhrmann teaches that it was old and well known in the art of healthcare imaging, before the effective filing date of the claimed invention, for a report to include a list of examination order information of an MRI examination (Fig. 11 & [0158] teaches that a report being sent is a request for an MRI sent from a referring healthcare provider to an imaging provider includes a list of information including patient ID, time/date, body parts to be imaged, etc., interpreted as a list of examination order information of an MRI examination which is in line with Applicant’s disclosure in [0013] of Applicant’s originally filed Specification).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare imaging before the effective filing date of the claimed invention to modify the system for detecting foreign bodies in a prior x-ray image including detecting metal objects, e.g., a pacemaker, that raise flags for future MRIs of the patient in a report disclosed by Moore to incorporate for the report to include a list of examination order information of an MRI examination as taught by Fuhrmann in order to add additional contextual information to the report, e.g., see Fuhrmann [0012] & [0029], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 3, depending on claim 1, Moore further discloses a third hardware processor that generates a report ([0019] discloses that the display includes a processor, i.e., a third processor and [0018]&[0033] disclose that reports are output, interpreted as including generating, to the display of a radiologist), wherein, when a request to generate a report of a patient corresponding to a medical image in which a metal contraindicated in MRI examinations has been detected by the first hardware processor is made ([0036] discloses detecting a pacemaker in the image of a patient as the result of image analysis performed by the first processor and [0033] discloses displaying the report to a radiologist, interpreted as including a required to display/generate the report), the third hardware processor notifies that a metal contraindicated in MRI examinations has been detected from the medical image of the patient corresponding to the report ([0036] discloses when a pacemaker in the image of a patient as the result of image analysis performed by the first processor is detected, it is flagged in the report to prompt further review, i.e., a notification).
Moore does not specifically disclose that the report includes examination order information of an MRI examination
Fuhrmann teaches that it was old and well known in the art of healthcare imaging, before the effective filing date of the claimed invention, for a report to include a list of examination order information of an MRI examination (Fig. 11 & [0158] teaches that a report being sent is a request for an MRI sent from a referring healthcare provider to an imaging provider includes a list of information including patient ID, time/date, body parts to be imaged, etc., interpreted as a list of examination order information of an MRI examination which is in line with Applicant’s disclosure in [0013] of Applicant’s originally filed Specification).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare imaging before the effective filing date of the claimed invention to modify the system for detecting foreign bodies in a prior x-ray image including detecting metal objects, e.g., a pacemaker, that raise flags for future MRIs of the patient in a report disclosed by Moore to incorporate for the report to include a list of examination order information of an MRI examination as taught by Fuhrmann in order to add additional contextual information to the report, e.g., see Fuhrmann [0012] & [0029], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 4, depending on claim 3, Moore further discloses wherein the third hardware processor performs the notification by display or sound (as discussed above in claim 3, Moore [0018], [0033], and [0036] disclose using a third processor to display a report where the detected pacemaker is flagged in the displayed report to prompt review, the flag in the report is interpreted as being a notification by display).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686